 Case 3:20-cr-03557-JLS Document 27 Filed 04/07/21 PageID.57 Page 1 of 1



 1
 2
 3
 4
 5
 6                         UNITED STATES DISTRICT COURT
 7                       SOUTHERN DISTRICT OF CALIFORNIA
 8
 9   UNITED STATES OF AMERICA,                   CASE NO.: 20CR03557-JLS
10                       Plaintiff,
                                                 ORDER TO CONTINUE
11         v.                                    MOTION HEARING/TRIAL SETTING
12   GABRIEL NAVARRETE-SEGURA,
13                       Defendant.
14
15         IT IS HEREBY ORDERED that the Joint Motion to Continue the Motion
16   Hearing is GRANTED. The April 9, 2021 Motion Hearing/ Trial Setting is hereby
17   continued to May 14, 2021 at 1:30 p.m.
18         IT IS FURTHER ORDERED that time is excluded under the Speedy Trial
19   Act pursuant to 18 U.S.C. § 3161(h)(1)(D), (h)(1)(G), and (h)(7)(A). The Court
20   finds that pretrial motions are pending, a plea agreement has been lodged with the
21   Court, and the ends of justice served by the exclusion of time outweighs the best
22   interest of the public and the defendant in a speedy trial. Thus, the failure to exclude
23   time would result in a miscarriage of justice.
24         SO ORDERED.
25   Dated: April 7, 2021
26
27
28
